 

Exhibit 10.1

AMENDMENT No. 6 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 6 dates as of February 2, 2015 (the “Amendment”) to that
certain Employment Agreement by and between Steven Madden, Ltd., a Delaware
corporation (the “Company”) and Arvind Dharia (the “Executive”), as amended.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of January 1, 1998, as amended by five subsequent Amendments
dated prior to this date (collectively, the “Original Agreement”); and

 

WHEREAS, the Executive and the Company desire to amend the Original Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Effective as of January 1, 2015, the original Agreement is amended as follows:

 

a.The first sentence of Section 3 of the Original Agreement shall be deleted in
its entirety and in lieu thereof the following sentence shall be inserted:

 

i.“The term of this Agreement, unless sooner terminated in accordance with the
provisions set forth herein, shall be for the period commencing on January 1,
2015 and terminating on December 31, 2017 (the “Term”).

 

b.Section 4.1 of the Original Agreement shall be deleted in its entirety and in
lieu thereof the following paragraph shall be inserted:

 

i.“The Company shall pay to Executive an annual base salary of Five Hundred
Eighty Two Thousand Four Hundred Fifty Five Dollars ($582,455.00); this shall
remain the base salary for the remainder of the term.”

 

c.The Executive shall receive a grant of Fifteen Thousand (15,000) shares of
restricted stock on February 2, 2015, vesting one-fifth of total grant per year
for five years on the anniversary of the grant date.

 

d.Section 4.3 of the Original Agreement, subsequently amended in Amendment
Number 5, Section 1(d), shall be further amended by deleting the amount $1,400
and inserting in lieu thereof $1,600.

 

2.As hereinabove modified, all of the terms and provisions of the Original
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 6 of the
date first set forth above.

 



  Steven Madden, Ltd.       /s/ Edward Rosenfeld   Edward Rosenfeld, Chairman
and CEO       /s/ Arvind Dharia   Arvind Dharia

 